Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 5/17/2022. In the current amendments, claims 1, 3, 5-7, and 9 are amended, claims 2 and 4 are cancelled, and claim 10 is added. Claims 1, 3, and 5-10 are pending and have been examined.
In response to amendments and remarks filed on 5/17/2022, the 35 U.S.C. 101 rejection to claims 1 and 6-9 made in the previous Office Action have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite or failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “based on the training-use signal acquired by the training signal acquisition unit” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as “based on the training-use signal acquired by a training signal acquisition unit”
Claim 9 recites the limitation “based on the any signal acquired by the test signal acquisition unit” in lines 14-15. There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as “based on the any signal acquired by a test signal acquisition unit”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pascual et al. (“SEGAN: Speech Enhancement Generative Adversarial Network”) in view of Kadambe et al. (US 8699971B1) in view of Kwak et al. (“Generating Images Part by Part with Composite Generative Adversarial Networks”)
Regarding Claim 1,
Pascual et al. teaches a learning-type signal separation method performed using a model formulation unit, which performs learning processing based on a training-use signal including a specific component, and a training-use signal not including the specific component, the training-use signals including a common characteristic wherein the learning-type signal separation method includes (Pascual et al., Fig. 3 and Section 3 Pg. 2, “The enhancement problem is defined so that we have an input noisy signal ˜x and we want to clean it to obtain the enhanced signal ˆx. We propose to do so with a speech enhancement GAN (SEGAN). In our case, the G network performs the enhancement. Its inputs are the noisy speech signal ˜x together with the latent representation z, and its output is the enhanced version ˆx = G(˜x)” teaches a Generative Adversarial Network (GAN) (corresponds to the model formulation unit to perform learning processing) being trained with the input being noisy signal (corresponds to the training-use signals) and latent representation (corresponds to the common characteristic). Section 3 Pg. 3, “Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real”  teaches the noisy input either consisting of real samples (corresponds to the specific component not included) or noisy signals that are fake samples (corresponds to the specific component)). 
… acquiring any signal including the common characteristic (Pascual et al., Section 3 Pg. 2, “The enhancement problem is defined so that we have an input noisy signal ˜x and we want to clean it to obtain the enhanced signal ˆx. We propose to do so with a speech enhancement GAN (SEGAN). In our case, the G network performs the enhancement. Its inputs are the noisy speech signal ˜x together with the latent representation z, and its output is the enhanced version ˆx = G(˜x)” teaches receiving an input noisy signal (corresponds to any signal) that includes latent representation (corresponds to the common characteristics)).
… wherein the model formulation unit is a GAN (Generative Adversarial Network) including a classification unit, a generator, and a learning processing unit that causes the classification unit and the generator to perform learning, the learning-type signal separation method further comprises (Pascual et al., Fig. 1 and Section 2 Pg. 1, “The component within the GAN structure that performs the mapping is called the generator (G), and its main task is to learn an effective mapping that can imitate the real data distribution to generate novel samples related to those of the training set… The way in which G learns to do the mapping is by means of an adversarial training, where we have another component, called the discriminator (D). D is typically a binary classifier, and its inputs are either real samples, coming from the dataset that G is imitating, or fake samples, made up by G” teaches the Generative Adversarial Network (GAN) that consist of a generator (G) and a discriminator (D) (corresponds to the classification unit). Section 2 Pg. 2, “This leads to G trying to fool D, and the way to do so is that G adapts its parameters such that D classifies G’s output as real. During back-propagation, D gets better at finding realistic features in its input and, in turn, G corrects its parameters to move towards the real data manifold described by the training data (Fig. 1). This adversarial learning process is formulated as a minimax game between G and D” teaches the learning process (corresponds to the learning processing unit) that utilizes the generator and discriminator).
providing, by the learning processing unit, taking the training-use signal as an input signal, the input signal and information indicating whether or not the specific component is included in the input signal to the classification unit and the generator (Pascual et al., Section 3 Pg. 2, “The enhancement problem is defined so that we have an input noisy signal                         
                            
                                
                                    x
                                
                                -
                            
                        
                     and we want to clean it to obtain the enhanced signal                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    . We propose to do so with a speech enhancement GAN (SEGAN). In our case, the G network performs the enhancement. Its inputs are the noisy speech signal                         
                            
                                
                                    x
                                
                                -
                            
                        
                     together with the latent representation z, and its output is the enhanced version                         
                            
                                
                                    x
                                
                                ^
                            
                        
                     = G(                        
                            
                                
                                    x
                                
                                -
                            
                        
                    ). We design G to be fully convolutional, so that there are no dense layers at all. This enforces the network to focus on temporally-close correlations in the input signal and throughout the whole layering process. Furthermore, it reduces the number of training parameters and hence training time” teaches the input being noisy signal (corresponds to training-use signal). Section 3 Pg. 3, “Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real”  teaches the noisy input either consisting of real samples (corresponds to the specific component not included) or noisy signals that are fake samples (corresponds to the specific component)).
causing the classification unit to perform learning such that the classification unit outputs a classification result indicating whether or not the specific component is included in the input signal (Pascual et al., Fig. 3 and Section 3 Pg. 3, “This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the discriminator learning some sort of loss and outputs a classification result of: real pair, composed of noisy signal and a clean signal; and fake pair, composed of noisy signal and enhanced signal). 2Application No.: 16/607,357Docket No.: 5259-000317-US-NP
causing the generator to perform learning such that the generator generates a data series signal in which the specific component has been separated and removed from a data series of the input signal (Pascual et al., Fig. 2 and Section 3 Pg. 3, “These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the generator (G) performing learning such that it outputs an enhanced signal (corresponding to the data series of the input signal) after removing the noisy signal (corresponds to the specific component))
causing the classification unit to perform learning such that the specific component is included in the input signal, while causing the generator to perform learning so as to cause the classification unit to classify that the specific component is not included in the input signal, at the time an output signal of the generator is provided as the input signal of the classification unit (Pascual et al., Fig. 3 and Section 3 Pg. 3, “In this type of model, we have to be careful with typical regression losses like mean absolute error or mean squared error, as noted in the raw speech generative model WaveNet [25]. These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the input being a noisy signal (corresponds to the specific component included in the input signal) that the discriminator (D) (corresponds to the classification unit) classifies what is real and what is fake (corresponds to whether the specific component is included or not in the input signal). The figure shows that the signal is outputted from the generator and inputted to the discriminator). 
in the generating, based on signal separation model data and the acquired any signal, a data series signal in which the specific component has been separated and removed from a data series of the any signal are generated, the signal separation model data being learned data from the generator among the generated learned data (Pascual et al., Fig. 3 and Section 3 Pg. 3, “These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches generating a waveform (corresponds to the data series signal) that removes the noisy signals as those signaled to be fake (corresponds to the specific component) based off of the transmitted information (corresponds to the signal separation model data) from the discriminator and the learned data from the generator).
wherein processes by the learning processing unit further comprises (Pascual et al., Section 2 Pg. 2, “This leads to G trying to fool D, and the way to do so is that G adapts its parameters such that D classifies G’s output as real. During back-propagation, D gets better at finding realistic features in its input and, in turn, G corrects its parameters to move towards the real data manifold described by the training data (Fig. 1). This adversarial learning process is formulated as a minimax game between G and D” teaches the adversarial learning process (corresponds to the learning processing unit)).  
Pascual et al. does not appear to explicitly teach generating learned data by causing the model formulation unit to perform learning processing based on the training-use signal and information indicating whether or not the specific component is included in the training-use signal, to generate a data series signal in which the specific component has been separated and removed from a data series of the training-use signal; and generating, based on the acquired any signal and the generated learned data, a data series signal in which the specific component has been separated and removed from a data series of the any signal
However, Kadambe et al., teaches generating learned data by causing the model formulation unit to perform learning processing based on the training-use signal and information indicating whether or not the specific component is included in the training-use signal, to generate a data series signal in which the specific component has been separated and removed from a data series of the training-use signal (Kadambe et al., Col. 4 Lines 26-36, “If signals are present, then the controller 120 activates the signal classifier 155 to identify the signal type. If the identified signal type is unknown to the system, the system collects the signal's cumulant-based features for later analysis. When enough unknown signals are collected, the controller 120 activates the clustering learner 157. If signal clusters are found, the controller 120 activates retraining of the signal classifier 155 and the signal clusters are used to retain the system in the field. In this way, signal types previously unknown to the system can be learned and become known signals without retraining the signal classifier offline” teaches the input is the unknown signals (corresponds to the training-use data) that is being used to train a clustering learner (corresponds to model formulation unit to perform learning processing). The signal clusters (corresponds to the information indicating whether or not the specific component is included in the training-use signal) puts the input data in a certain cluster. Kadambe et al. further teaches the signal clusters and input signals are then being used to train the signal classifier (corresponds to the main mode, model formulation unit to perform learning processing)).
… generating, based on the acquired any signal and the generated learned data, a data series signal in which the specific component has been separated and removed from a data series of the any signal (Kadambe et al., Col. 27 Lines 2-11, “Techniques for signal separation and SINR enhancement will be discussed with reference to FIGS. 19-23. These techniques are applicable for any application in which it is desirable to improve signal quality and/or detect unknown signals in a noisy environment. For example, the techniques for signal separation and enhancement may be utilized by detector 143 of FIG. 1, or the feature estimation system shown in FIGS. 6 and 9. By enhancing the SINR, as well as separating out known signals from a noisy signal, additional unknown signals become easier to detect, identify, and manipulate” teaches detecting the unknown (corresponds to training-use signal) and noisy signal (corresponds to the specific component) and separating the known signal (corresponds to a data series signal) from the unknown and noisy signals).  
Pascual et al. in view of Kadambe et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “signal training and learning”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Pascual et al. with Kadambe et al., with motivation of generating learned data by causing the model formulation unit to perform learning processing based on the training-use signal and information indicating whether or not the specific component is included in the training-use signal, to generate a data series signal in which the specific component has been separated and removed from a data series of the training-use signal; and generating, based on the acquired any signal and the generated learned data, a data series signal in which the specific component has been separated and removed from a data series of the any signal. “Techniques for signal separation and SINR enhancement will be discussed with reference to FIGS. 19-23. These techniques are applicable for any application in which it is desirable to improve signal quality and/or detect unknown signals in a noisy environment. For example, the techniques for signal separation and enhancement may be utilized by detector 143 of FIG. 1, or the feature estimation system shown in FIGS. 6 and 9. By enhancing the SINR, as well as separating out known signals from a noisy signal, additional unknown signals become easier to detect, identify, and manipulate” (Kadambe et al., Col. 27 Lines 2-11). The proposed teaching is beneficial in that it improves signal quality and makes it easier to detect, identify, and manipulate unknown signals.
Pascual et al. in view of Kadambe et al. does not appear to explicitly teach causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component or a component newly added by the generator is included in the input signal when the specific component is included in the input signal, and outputs a classification result indicating that the specific component and the component newly added by the generator is not included in the input signal when the specific component is not included in the input signal; causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component or the component newly added by the qenerator is included in the input siqnal at the time an output siqnal output by the generator resulting from providing the input signal to the generator is provided to the classification unit as the input signal; and causinq the qenerator to perform learninq such that the classification unit outputs a classification result indicatinq that the specific component and the component newly added by the generator are not included at the time the output signal output by the generator resulting from providing the input signal to the generator is provided to the classification unit as the input signal.
However, Kwak et al., teaches causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component or a component newly added by the generator is included in the input signal when the specific component is included in the input signal, and outputs a classification result indicating that the specific component and the component newly added by the generator is not included in the input signal when the specific component is not included in the input signal (Kwak et al., Fig. 2 and Pg. 2 , “A GAN has two networks: a generator G that tries to generate real data given noise z ∼ pz(z), and a discriminator D ∈ [0, 1] that classifies the real data x ∼ pdata(x) and the fake data G(z). The objective of G is to fit the true data distribution deceiving D by playing following minimax game” teaches the input signal including noise sequence (corresponds to the specific component) and the generator recursively producing h1, h2, …, hn (corresponds to the component newly added by the generator) which are then passed through the generator to produce images. The discriminator (corresponds to the classification unit) then classifies what is real and what is fake (corresponds to whether the specific component and the component newly added by the generator is included or not in the input signal) based on the training data from the generator).
causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component or the component newly added by the qenerator is included in the input siqnal at the time an output siqnal output by the generator resulting from providing the input signal to the generator is provided to the classification unit as the input signal (Kwak et al., Fig. 2 and Pg. 2 , “A GAN has two networks: a generator G that tries to generate real data given noise z ∼ pz(z), and a discriminator D ∈ [0, 1] that classifies the real data x ∼ pdata(x) and the fake data G(z). The objective of G is to fit the true data distribution deceiving D by playing following minimax game” teaches the input signal including noise sequence (corresponds to the specific component) and the generator recursively producing h1, h2, …, hn (corresponds to the component newly added by the generator) which are then passed through the generator to produce images (corresponds to the output of the generator and the input to the discriminator). The discriminator (corresponds to the classification unit) then classifies what is real and what is fake (corresponds to whether the specific component and the component newly added by the generator is included or not in the input signal) based on the training data from the generator).
causinq the qenerator to perform learninq such that the classification unit outputs a classification result indicatinq that the specific component and the component newly added by the generator are not included at the time the output signal output by the generator resulting from providing the input signal to the generator is provided to the classification unit as the input signal (Kwak et al., Fig. 2 and Pg. 2 , “A GAN has two networks: a generator G that tries to generate real data given noise z ∼ pz(z), and a discriminator D ∈ [0, 1] that classifies the real data x ∼ pdata(x) and the fake data G(z). The objective of G is to fit the true data distribution deceiving D by playing following minimax game” teaches the input signal including noise sequence (corresponds to the specific component) and the generator recursively producing h1, h2, …, hn (corresponds to the component newly added by the generator) which are then passed through the generator to produce images (corresponds to the output of the generator and the input to the discriminator). The discriminator (corresponds to the classification unit) then classifies what is real and what is fake (corresponds to whether the specific component and the component newly added by the generator is included or not in the input signal) based on the training data from the generator)
Pascual et al. in view of Kadambe et al. in view Kwak et al. of are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “signal training and learning”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Pascual et al. and Kadambe et al. with Kwak et al., with motivation of causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component or a component newly added by the generator is included in the input signal when the specific component is included in the input signal, and outputs a classification result indicating that the specific component and the component newly added by the generator is not included in the input signal when the specific component is not included in the input signal; causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component or the component newly added by the qenerator is included in the input siqnal at the time an output siqnal output by the generator resulting from providing the input signal to the generator is provided to the classification unit as the input signal; and causinq the qenerator to perform learninq such that the classification unit outputs a classification result indicatinq that the specific component and the component newly added by the generator are not included at the time the output signal output by the generator resulting from providing the input signal to the generator is provided to the classification unit as the input signal. “The generative adversarial network (GAN) architecture was successful in generating high-quality samples of natural images. We propose a model called composite generative adversarial network (CGAN), that disentangles complicated factors of images with multiple generators in which each generator generates some part of the image. Those parts are combined by an alpha blending process to create a new single image. For example, it can generate background, face, and hair sequentially with three generators trained on face images” (Kwak et al., Abstract). The proposed teaching is beneficial in that it generates high-quality samples of natural images and disentangles complicated factors of images.
Regarding Claim 3,
	Pascual et al. in view of Kadambe et al. in view of Kwak et al. teaches the learning-type signal separation method according to Claim 1 wherein processes by the learning processing unit further comprises
Pascual et al. further teaches causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component is included when the specific component is included in the input signal, and outputs a classification result indicating that the specific component is not included in the input signal when the specific component is not included in the input signal (Pascual et al., Fig. 3 and Section 3 Pg. 3, “In this type of model, we have to be careful with typical regression losses like mean absolute error or mean squared error, as noted in the raw speech generative model WaveNet [25]. These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the input being a noisy signal (corresponds to the specific component included in the input signal) that the discriminator (D) (corresponds to the classification unit) classifies and outputs what is real and what is fake (corresponds to whether the specific component is included or not in the input signal)).
causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component is included in the input signal at the time an output signal output by the generator resulting from providing the input signal including the specific component to the generator is provided to the classification unit as the input signal (Pascual et al., Fig. 3 and Section 3 Pg. 3, “In this type of model, we have to be careful with typical regression losses like mean absolute error or mean squared error, as noted in the raw speech generative model WaveNet [25]. These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the input being a noisy signal (corresponds to the specific component included in the input signal) that the discriminator (D) (corresponds to the classification unit) classifies what is real and what is fake (corresponds to whether the specific component is included or not in the input signal). The figure shows that the input noisy signal (corresponds to the input signal including the specific component) is inputted to the generator (G) and is then provided to the discriminator D (corresponds to the classification unit) as an input).
causing the generator to perform learning such that the classification unit outputs a classification result indicating that the specific component is not included in the input signal at the time an output signal output by the generator resulting from providing the input signal including the specific component to the generator is provided to the classification unit as the input signal (Pascual et al., Fig. 3 and Section 3 Pg. 3, “In this type of model, we have to be careful with typical regression losses like mean absolute error or mean squared error, as noted in the raw speech generative model WaveNet [25]. These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the input being a noisy signal (corresponds to the specific component included in the input signal) that the discriminator (D) (corresponds to the classification unit) classifies what is real and what is fake (corresponds to whether the specific component is included or not in the input signal). The figure shows that the input noisy signal (corresponds to the input signal including the specific component) is inputted to the generator (G) and is then provided to the discriminator D (corresponds to the classification unit) as an input).
Regarding Claim 5,
Pascual et al. in view of Kadambe et al. in view of Kwak et al. teaches the learning-type signal separation method according to Claim 1, 
Pascual et al. further teaches wherein processes by the learning processing unit further comprises (Pascual et al., Section 2 Pg. 2, “This leads to G trying to fool D, and the way to do so is that G adapts its parameters such that D classifies G’s output as real. During back-propagation, D gets better at finding realistic features in its input and, in turn, G corrects its parameters to move towards the real data manifold described by the training data (Fig. 1). This adversarial learning process is formulated as a minimax game between G and D” teaches the adversarial learning process (corresponds to the learning processing unit)).  
causing the generator to perform learning such that the same data series signal as a data series of the input signal is generated when the specific component is not included in the input signal provided to the generator (Pascual et al., Fig. 2 and Section 3 Pg. 3, “These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the generator (G) performing learning such that it outputs an enhanced signal (corresponding to the data series of the input signal) of the input signal after removing the noisy signal (corresponds to the specific component)).
Regarding Claim 6,
Pascual et al. in view of Kadambe et al. in view of Kwak et al. teaches the learning-type signal separation method according to Claim 1, 
Pascual et al. further teaches wherein the training-use signal, the any signal, and the data series signal are multivariate signals constituted by a plurality of additive components, or a univariate signal (Pascual et al., Section 4.2 Pg. 3, “The model is trained for 86 epochs with RMSprop [30] and a learning rate of 0.0002, using an effective batch size of 400. We structure the training examples in two pairs (Fig. 3): the real pair, composed of a noisy signal and a clean signal (˜x and x), and the fake pair, composed of a noisy signal and an enhanced signal (˜x and ˆx)” teaches the noisy signal (corresponds to training-use signal), the inputted signal (corresponds to the any signal), and the enhancement signal (corresponds to the data series signal) as being multivariate signals that are made up of univariate signals).
Regarding Claim 8,
	Pascual et al. in view of Kadambe et al. in view of Kwak et al. teaches the learning-type signal separation method according to Claim 1 
Pascual et al. further teaches wherein the data series is a waveform or a frequency (Pascual et al., Section 3 Pg. 3, “Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the output of the generator with noisy signals removed (corresponds to the data series) being a waveform).
Regarding Claim 9,
Pascual et al. teaches a learning-type signal separation device including (Pascual et al., Section 6 Pg. 4, “In this work, an end-to-end speech enhancement method has been implemented within the generative adversarial framework. The model works as an encoder-decoder fully-convolutional structure, which makes it fast to operate for denoising waveform chunks” teaches the implementation of an end-to-end speech enhancement method that denoises waveform chunks). 
… acquire and classifies a signal as a training-use signal including a specific component or a training-use signal not including the specific component, the training-use signals including a common characteristic (Pascual et al., Section 3 Pg. 3, “Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the noisy input (corresponds to training-use signal) either consisting of real samples (corresponds to the specific component not included) or noisy signals that are fake samples (corresponds to the specific component). Section 3 Pg. 2, “In our case, the G network performs the enhancement. Its inputs are the noisy speech signal ˜x together with the latent representation z, and its output is the enhanced version ˆx = G(˜x)” teaches the noisy input includes a latent representation (corresponds to the common characteristic)).7TDM/kkApplication No. Continuation of PCT/JP2018/016472 Docket No.: 5259-000317-US-NPAmendment dated October 22, 2019
perform, based on the training-use signal acquired by the training signal acquisition unit and information indicating whether or not the specific component is included in the training-use signal, learning that generates a data series signal in which the specific component has been separated and removed from a data series of the training-use signal, and generate learned data (Pascual et al., Fig. 3 and Section 3 Pg. 2, “The enhancement problem is defined so that we have an input noisy signal ˜x and we want to clean it to obtain the enhanced signal ˆx. We propose to do so with a speech enhancement GAN (SEGAN). In our case, the G network performs the enhancement. Its inputs are the noisy speech signal ˜x together with the latent representation z, and its output is the enhanced version ˆx = G(˜x)” teaches a Generative Adversarial Network (GAN) being trained with the input being noisy signal (corresponds to the training-use signals). Section 3 Pg. 3, “Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the noisy input either consisting of real samples (corresponds to the specific component not included) or noisy signals that are fake samples (corresponds to the specific component) and removing those noisy signals that are considered to be fake for the output of the generator (corresponds to the data series)).
any signal including the common characteristic (Pascual et al., Section 3 Pg. 2, “The enhancement problem is defined so that we have an input noisy signal ˜x and we want to clean it to obtain the enhanced signal ˆx. We propose to do so with a speech enhancement GAN (SEGAN). In our case, the G network performs the enhancement. Its inputs are the noisy speech signal ˜x together with the latent representation z, and its output is the enhanced version ˆx = G(˜x)” teaches receiving an input noisy speech signal (corresponds to the any signal) that includes latent representation (corresponds to the common characteristics)).
… wherein the at least one processor is configured to execute the instructions to constitute a GAN (Generative Adversarial Network) including a classification unit, a generator, and a learning processing unit that causes the classification unit and the generator to perform learning, the learning processing unit is configured to (Pascual et al., Fig. 1 and Section 2 Pg. 1, “The component within the GAN structure that performs the mapping is called the generator (G), and its main task is to learn an effective mapping that can imitate the real data distribution to generate novel samples related to those of the training set… The way in which G learns to do the mapping is by means of an adversarial training, where we have another component, called the discriminator (D). D is typically a binary classifier, and its inputs are either real samples, coming from the dataset that G is imitating, or fake samples, made up by G” teaches the Generative Adversarial Network (GAN) that consist of a generator (G) and a discriminator (D) (corresponds to the classification unit). Section 2 Pg. 2, “This leads to G trying to fool D, and the way to do so is that G adapts its parameters such that D classifies G’s output as real. During back-propagation, D gets better at finding realistic features in its input and, in turn, G corrects its parameters to move towards the real data manifold described by the training data (Fig. 1). This adversarial learning process is formulated as a minimax game between G and D” teaches the learning process (corresponds to the learning processing unit) that utilizes the generator and discriminator).
provide taking the training-use signal as an input signal, the input signal and information indicating whether or not the specific component is included in the input signal to the classification unit and the generator (Pascual et al., Section 3 Pg. 2, “The enhancement problem is defined so that we have an input noisy signal                         
                            
                                
                                    x
                                
                                -
                            
                        
                     and we want to clean it to obtain the enhanced signal                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    . We propose to do so with a speech enhancement GAN (SEGAN). In our case, the G network performs the enhancement. Its inputs are the noisy speech signal                         
                            
                                
                                    x
                                
                                -
                            
                        
                     together with the latent representation z, and its output is the enhanced version                         
                            
                                
                                    x
                                
                                ^
                            
                        
                     = G(                        
                            
                                
                                    x
                                
                                -
                            
                        
                    ). We design G to be fully convolutional, so that there are no dense layers at all. This enforces the network to focus on temporally-close correlations in the input signal and throughout the whole layering process. Furthermore, it reduces the number of training parameters and hence training time” teaches the input being noisy signal (corresponds to training-use signal). Section 3 Pg. 3, “Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real”  teaches the noisy input either consisting of real samples (corresponds to the specific component not included) or noisy signals that are fake samples (corresponds to the specific component)). 
cause the classification unit to perform learning such that the classification unit outputs a classification result indicating whether or not the specific component is included in the input signal (Pascual et al., Fig. 3 and Section 3 Pg. 3, “This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the discriminator learning some sort of loss and outputs a classification result of: real pair, composed of noisy signal and a clean signal; and fake pair, composed of noisy signal and enhanced signal).  
cause the generator to perform learning such that the generator generates a data series signal in which the specific component has been separated and removed from a data series of the input signal (Pascual et al., Fig. 2 and Section 3 Pg. 3, “These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the generator (G) performing learning such that it outputs an enhanced signal (corresponding to the data series of the input signal) after removing the noisy signal (corresponds to the specific component))
cause the classification unit to perform learning such that the specific component is included in the input signal, while causing the generator to perform learning so as to cause the classification unit to classify that the specific component is not included in the input signal, at the time an output signal of the generator is provided as the input signal of the classification unit (Pascual et al., Fig. 3 and Section 3 Pg. 3, “In this type of model, we have to be careful with typical regression losses like mean absolute error or mean squared error, as noted in the raw speech generative model WaveNet [25]. These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the input being a noisy signal (corresponds to the specific component included in the input signal) that the discriminator (D) (corresponds to the classification unit) classifies what is real and what is fake (corresponds to whether the specific component is included or not in the input signal). The figure shows that the signal is outputted from the generator and inputted to the discriminator). 
wherein, based on signal separation model data and the acquired any signal, a data series signal in which the specific component has been separated and removed from a data series of the any siqnal are generated, the siqnal separation model data being learned data from the generator among the generated learned data, wherein the learning processing unit is further configured to (Pascual et al., Fig. 3 and Section 3 Pg. 3, “These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches generating a waveform (corresponds to the data series signal) that removes the noisy signals as those signaled to be fake (corresponds to the specific component) based off of the transmitted information (corresponds to the signal separation model data) from the discriminator and the learned data from the generator. Section 2 Pg. 2, “This leads to G trying to fool D, and the way to do so is that G adapts its parameters such that D classifies G’s output as real. During back-propagation, D gets better at finding realistic features in its input and, in turn, G corrects its parameters to move towards the real data manifold described by the training data (Fig. 1). This adversarial learning process is formulated as a minimax game between G and D” teaches the adversarial learning process (corresponds to the learning processing unit)). 
Pascual et al. does not appear to explicitly teach at least one memory configured to store instructions; and at least one processor configured to execute the instruction to: generate, based on the any signal acquired by the test signal acquisition unit and the generated learned data, a data series signal in which the specific component has been separated and removed from a data series of the any signal
However, Kadambe et al., teaches at least one memory configured to store instructions (Kadambe et al., Col. 8 Lines 13-16, “a Gaussian Mixture Model (GMM) 330 is fitted to these feature vectors. GMM techniques will also be discussed in more detail below. These GMMs are stored in memory” teaches the memory).
at least one processor configured to execute the instruction to (Kadambe et al., FIG. 1 and Col. 3 Lines 61-64, “system 100 are implemented as software routines capable of running on a general purpose computer or radio/sensor hardware that has general purpose processors and is capable of controlling specific hardware” teaches the processor).
… generate, based on the any signal acquired by the test signal acquisition unit and the generated learned data, a data series signal in which the specific component has been separated and removed from a data series of the any signal (Kadambe et al., Col. 27 Lines 2-11, “Techniques for signal separation and SINR enhancement will be discussed with reference to FIGS. 19-23. These techniques are applicable for any application in which it is desirable to improve signal quality and/or detect unknown signals in a noisy environment. For example, the techniques for signal separation and enhancement may be utilized by detector 143 of FIG. 1, or the feature estimation system shown in FIGS. 6 and 9. By enhancing the SINR, as well as separating out known signals from a noisy signal, additional unknown signals become easier to detect, identify, and manipulate” teaches detecting the unknown (corresponds to training-use signal) and noisy signal (corresponds to the specific component) and separating the known signal (corresponds to a data series signal) from the unknown and noisy signals).  
Pascual et al. in view of Kadambe et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “signal training and learning”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Pascual et al. with Kadambe et al., with motivation of at least one memory configured to store instructions; and at least one processor configured to execute the instruction to: generate, based on the any signal acquired by the test signal acquisition unit and the generated learned data, a data series signal in which the specific component has been separated and removed from a data series of the any signal. “Techniques for signal separation and SINR enhancement will be discussed with reference to FIGS. 19-23. These techniques are applicable for any application in which it is desirable to improve signal quality and/or detect unknown signals in a noisy environment. For example, the techniques for signal separation and enhancement may be utilized by detector 143 of FIG. 1, or the feature estimation system shown in FIGS. 6 and 9. By enhancing the SINR, as well as separating out known signals from a noisy signal, additional unknown signals become easier to detect, identify, and manipulate” (Kadambe et al., Col. 27 Lines 2-11). The proposed teaching is beneficial in that it improves signal quality and makes it easier to detect, identify, and manipulate unknown signals.
Pascual et al. in view of Kadambe et al. does not appear to explicitly teach cause the classification unit to perform learninq such that the classification unit outputs a classification result indicatinq that the specific component or a component newly added by the generator is included in the input signal when the specific component is included in the input signal, and outputs a classification result indicating that the specific component and the component newly added by the generator is not included in the input signal when the specific component is not included in the input signal; cause the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component or the component newly added by the generator is included in the input signal at the time an output signal output by the generator resulting from providing the input signal to the generator is provided to the classification unit as the input signal; and cause the generator to perform learning such that the classification unit outputs a classification result indicating that the specific component and the component newly added by the generator are not included at the time the output signal output by the generator resulting from providing the input signal to the generator is provided to the classification unit as the input signal.
However, Kwak et al., teaches cause the classification unit to perform learninq such that the classification unit outputs a classification result indicatinq that the specific component or a component newly added by the generator is included in the input signal when the specific component is included in the input signal, and outputs a classification result indicating that the specific component and the component newly added by the generator is not included in the input signal when the specific component is not included in the input signal (Kwak et al., Fig. 2 and Pg. 2 , “A GAN has two networks: a generator G that tries to generate real data given noise z ∼ pz(z), and a discriminator D ∈ [0, 1] that classifies the real data x ∼ pdata(x) and the fake data G(z). The objective of G is to fit the true data distribution deceiving D by playing following minimax game” teaches the input signal including noise sequence (corresponds to the specific component) and the generator recursively producing h1, h2, …, hn (corresponds to the component newly added by the generator) which are then passed through the generator to produce images. The discriminator (corresponds to the classification unit) then classifies what is real and what is fake (corresponds to whether the specific component and the component newly added by the generator is included or not in the input signal) based on the training data from the generator). 
cause the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component or the component newly added by the generator is included in the input signal at the time an output signal output by the generator resulting from providing the input signal to the generator is provided to the classification unit as the input signal (Kwak et al., Fig. 2 and Pg. 2 , “A GAN has two networks: a generator G that tries to generate real data given noise z ∼ pz(z), and a discriminator D ∈ [0, 1] that classifies the real data x ∼ pdata(x) and the fake data G(z). The objective of G is to fit the true data distribution deceiving D by playing following minimax game” teaches the input signal including noise sequence (corresponds to the specific component) and the generator recursively producing h1, h2, …, hn (corresponds to the component newly added by the generator) which are then passed through the generator to produce images (corresponds to the output of the generator and the input to the discriminator). The discriminator (corresponds to the classification unit) then classifies what is real and what is fake (corresponds to whether the specific component and the component newly added by the generator is included or not in the input signal) based on the training data from the generator). 
cause the generator to perform learning such that the classification unit outputs a classification result indicating that the specific component and the component newly added by the generator are not included at the time the output signal output by the generator resulting from providing the input signal to the generator is provided to the classification unit as the input signal (Kwak et al., Fig. 2 and Pg. 2 , “A GAN has two networks: a generator G that tries to generate real data given noise z ∼ pz(z), and a discriminator D ∈ [0, 1] that classifies the real data x ∼ pdata(x) and the fake data G(z). The objective of G is to fit the true data distribution deceiving D by playing following minimax game” teaches the input signal including noise sequence (corresponds to the specific component) and the generator recursively producing h1, h2, …, hn (corresponds to the component newly added by the generator) which are then passed through the generator to produce images (corresponds to the output of the generator and the input to the discriminator). The discriminator (corresponds to the classification unit) then classifies what is real and what is fake (corresponds to whether the specific component and the component newly added by the generator is included or not in the input signal) based on the training data from the generator)
Pascual et al. in view of Kadambe et al. in view Kwak et al. of are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “signal training and learning”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Pascual et al. and Kadambe et al. with Kwak et al., with motivation of cause the classification unit to perform learninq such that the classification unit outputs a classification result indicatinq that the specific component or a component newly added by the generator is included in the input signal when the specific component is included in the input signal, and outputs a classification result indicating that the specific component and the component newly added by the generator is not included in the input signal when the specific component is not included in the input signal; cause the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component or the component newly added by the generator is included in the input signal at the time an output signal output by the generator resulting from providing the input signal to the generator is provided to the classification unit as the input signal; and cause the generator to perform learning such that the classification unit outputs a classification result indicating that the specific component and the component newly added by the generator are not included at the time the output signal output by the generator resulting from providing the input signal to the generator is provided to the classification unit as the input signal. “The generative adversarial network (GAN) architecture was successful in generating high-quality samples of natural images. We propose a model called composite generative adversarial network (CGAN), that disentangles complicated factors of images with multiple generators in which each generator generates some part of the image. Those parts are combined by an alpha blending process to create a new single image. For example, it can generate background, face, and hair sequentially with three generators trained on face images” (Kwak et al., Abstract). The proposed teaching is beneficial in that it generates high-quality samples of natural images and disentangles complicated factors of images.
Regarding Claim 10,
Pascual et al. in view of Kadambe et al. in view of Kwak et al. teaches the learning-type signal separation method according to Claim 1, wherein 
Kwak et al. further teaches the component newly added by the generator indicates a difference component between the output signal output by the generator resulting from providing the input signal, in which the specific component is not included, to the generator, and the input signal (Kwak et al., Fig. 2 and Pg. 2 , “A GAN has two networks: a generator G that tries to generate real data given noise z ∼ pz(z), and a discriminator D ∈ [0, 1] that classifies the real data x ∼ pdata(x) and the fake data G(z). The objective of G is to fit the true data distribution deceiving D by playing following minimax game” teaches the input signal including noise sequence (corresponds to the specific component) and the generator recursively producing h1, h2, …, hn (corresponds to the component newly added by the generator) which are then passed through the generator to produce images. The discriminator then classifies what is real and what is fake (corresponds to whether the specific component and the component newly added by the generator is included or not in the input signal) based on the training data from the generator).
Pascual et al. in view of Kadambe et al. in view Kwak et al. of are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “signal training and learning”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Pascual et al. and Kadambe et al. with Kwak et al., with motivation of the component newly added by the generator indicates a difference component between the output signal output by the generator resulting from providing the input signal, in which the specific component is not included, to the generator, and the input signal. “The generative adversarial network (GAN) architecture was successful in generating high-quality samples of natural images. We propose a model called composite generative adversarial network (CGAN), that disentangles complicated factors of images with multiple generators in which each generator generates some part of the image. Those parts are combined by an alpha blending process to create a new single image. For example, it can generate background, face, and hair sequentially with three generators trained on face images” (Kwak et al., Abstract). The proposed teaching is beneficial in that it generates high-quality samples of natural images and disentangles complicated factors of images.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pascual et al. in view of Kadambe et al. in view of Kwak et al. in further view of Basser et al. (“In Vivo Fiber Tractography Using DT-MRI Data”)
Regarding Claim 7,
	Pascual et al. in view of Kadambe et al. in view of Kwak et al. teaches the learning-type signal separation method according to Claim 1, 
Pascual et al. in view of Kadambe et al. in view of Kwak et al. does not appear to explicitly teach wherein the training-use signal, the any signal, and the data series signal are measured biological signals and the specific component is an unnecessary component added to the biological signal.  
However, Basser et al., teaches wherein the training-use signal, the any signal, and the data series signal are measured biological signals (Basser et al., Para.4 Pg. 625, “propose and describe a methodology to calculate continuous fiber-tract trajectories from discrete measured diffusion tensor MRI data” teaches the data (corresponds to the signals) being measurement of the MRI data (corresponds to biological signals))
the specific component is an unnecessary component added to the biological signal (Basser et al., Algorithms to Approximate or Interpolate a Tensor Field Pg. 627, “Approximation involves finding a set of B-spline functions that smoothly “fits” the noisy discrete experimental data in a least-squared sense, just as linear regression fits a line to a set of discrete noisy data points. We use approximation in our tract-following scheme to obtain a noise-reduced, smoothed, continuous representation of the experimental diffusion tensor field data, from which a smooth representation of the fiber direction field can be obtained. Interpolation involves finding a continuous representation, using an appropriate set of B-spline functions that are constrained to pass through all of the measured noisy, discrete tensor data. We see below that using smoothed approximated data rather than noisy interpolated data results in improved performance of our tract-tracing scheme” teaches removing noise (corresponds to unnecessary component) from the noisy interpolated data (corresponds to the data with unnecessary component added) to produce noise-reduced, smoothed, continuous representation of data).
Pascual et al. in view of Kadambe et al. in view of Kwak et al. in view of Basser et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “signal training and learning”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Pascual et al., Kadambe et al., and Kwak et al. with Basser et al., with motivation wherein the training-use signal, the any signal, and the data series signal are measured biological signals and the specific component is an unnecessary component added to the biological signal. “We see below that using smoothed approximated data rather than noisy interpolated data results in improved performance of our tract-tracing scheme” (Basser et al., Algorithms to Approximate or Interpolate a Tensor Field Pg. 627). The proposed teaching is beneficial in that it improves performance of the tract-tracing scheme.

Response to Arguments
Applicant's arguments filed 3/9/2022 with respect to the 35 U.S.C.103 rejection to claim 1-3, 5-6, and 8-9 in the previous Office Action have been fully considered but they are not persuasive.	

Applicant assets that “According to the above described features, by making "a component newly added by the generator" a separation target, learning can be performed such that a component newly added by the generator is separated in addition to the specific component, and the specific component can be separated more accurately. Therefore, even when the diversity in signals is small, the specific component can be separated more accurately by suppressing the possibility of over-learning in the incorrect direction” (Remarks, Pg. 23).
Examiner’s Response:
The Examiner respectfully disagrees. The combination of Pascual et al. in view of Kadambe et al. in view of Kwak et al. does describe the features mentioned above.  “causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component or a component newly added by the generator is included in the input signal when the specific component is included in the input signal, and outputs a classification result indicating that the specific component and the component newly added by the generator is not included in the input signal when the specific component is not included in the input signal” (Kwak et al., Fig. 2 and Pg. 2 , “A GAN has two networks: a generator G that tries to generate real data given noise z ∼ pz(z), and a discriminator D ∈ [0, 1] that classifies the real data x ∼ pdata(x) and the fake data G(z). The objective of G is to fit the true data distribution deceiving D by playing following minimax game” teaches the input signal including noise sequence (corresponds to the specific component) and the generator recursively producing h1, h2, …, hn (corresponds to the component newly added by the generator) which are then passed through the generator to produce images. The discriminator (corresponds to the classification unit) then classifies what is real and what is fake (corresponds to whether the specific component and the component newly added by the generator is included or not in the input signal) based on the training data from the generator). “causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component or the component newly added by the qenerator is included in the input siqnal at the time an output siqnal output by the generator resulting from providing the input signal to the generator is provided to the classification unit as the input signal” (Kwak et al., Fig. 2 and Pg. 2 , “A GAN has two networks: a generator G that tries to generate real data given noise z ∼ pz(z), and a discriminator D ∈ [0, 1] that classifies the real data x ∼ pdata(x) and the fake data G(z). The objective of G is to fit the true data distribution deceiving D by playing following minimax game” teaches the input signal including noise sequence (corresponds to the specific component) and the generator recursively producing h1, h2, …, hn (corresponds to the component newly added by the generator) which are then passed through the generator to produce images (corresponds to the output of the generator and the input to the discriminator). The discriminator (corresponds to the classification unit) then classifies what is real and what is fake (corresponds to whether the specific component and the component newly added by the generator is included or not in the input signal) based on the training data from the generator). “causinq the qenerator to perform learninq such that the classification unit outputs a classification result indicatinq that the specific component and the component newly added by the generator are not included at the time the output signal output by the generator resulting from providing the input signal to the generator is provided to the classification unit as the input signal” (Kwak et al., Fig. 2 and Pg. 2 , “A GAN has two networks: a generator G that tries to generate real data given noise z ∼ pz(z), and a discriminator D ∈ [0, 1] that classifies the real data x ∼ pdata(x) and the fake data G(z). The objective of G is to fit the true data distribution deceiving D by playing following minimax game” teaches the input signal including noise sequence (corresponds to the specific component) and the generator recursively producing h1, h2, …, hn (corresponds to the component newly added by the generator) which are then passed through the generator to produce images (corresponds to the output of the generator and the input to the discriminator). The discriminator (corresponds to the classification unit) then classifies what is real and what is fake (corresponds to whether the specific component and the component newly added by the generator is included or not in the input signal) based on the training data from the generator).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/Examiner, Art Unit 2125                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122